UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6427


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAURICE CORTEZ PROCTOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, Chief District
Judge. (1:85-cr-00547-DKC-1; 8:13-cv-02728-DKC)


Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and       GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Maurice Cortez Proctor, Sr., Appellant Pro Se.                  David I.
Sharfstein, OFFICE OF THE UNITED STATES ATTORNEY,              Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice         Cortez      Proctor     seeks       to    appeal     from     the

district court’s order construing his motion filed under former

Fed. R. Crim. P. 35(a) as a 28 U.S.C. § 2255 (2012) motion, and

dismissing it as successive.                The order is not appealable unless

a    circuit     justice           or     judge     issues        a    certificate        of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies         this        standard       by      demonstrating          that

reasonable      jurists       would       find     that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief      on     procedural          grounds,       the    prisoner         must

demonstrate     both    that        the    dispositive         procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Proctor has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense    with       oral    argument      because       the    facts   and      legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3